     Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS


RIGGS TECHNOLOGY                              )
HOLDINGS, LLC,                                )
     Plaintiff,                               )
                                              )     Civil Action No. 1:21-cv-10778
v.                                            )
                                              )
CENGAGE LEARNING, INC.                        )     JURY TRIAL DEMANDED
    Defendant.                                )


             PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT
                            INFRINGEMENT


           Riggs Technology Holdings, LLC (“Riggs”) files this Original Complaint

and demand for jury trial seeking relief from patent infringement of the claims of

U.S. Patent No. 7,299,067 (“the ‘067 patent”) (referred to as the “Patent-in-Suit”)

by Cengage Learning, Inc., (“Cengage”).

I.         THE PARTIES

      1.   Plaintiff Riggs is a New Mexico Limited Liability Company with its

principal place of business located in Bernalillo County, New Mexico.

      2. On information and belief, Cengage is a corporation existing under the laws

of the State of Delaware, with a principal place of business located at 200 Pier 4

Boulevard, Suite 400, Boston, Massachusetts 02210. On information and belief,

Cengage sells and offers to sell products and services throughout Massachusetts,

including in this judicial district, and introduces products and services that perform

infringing methods or processes into the stream of commerce knowing that they
                                          1
  Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 2 of 23




would be sold in Massachusetts and this judicial district. Cengage may be served

through their registered agent The Prentice-Hall Corporation System, Inc., 84 State

St., Boston, Massachusetts 02109.

II.       JURISDICTION AND VENUE

       3. This Court has original subject-matter jurisdiction over the entire action

pursuant to 28 U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under

an Act of Congress relating to patents, namely, 35 U.S.C. § 271, et. seq.

       4. This Court has personal jurisdiction over Defendant because: (i) Defendant

is present within or has minimum contacts within the State of Massachusetts and

this judicial district; (ii) Defendant has purposefully availed itself of the privileges

of conducting business in the State of Massachusetts and in this judicial district;

and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Massachusetts and in this judicial

district.

       5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b).

Defendant has committed acts of infringement and has a regular and established

place of business in this District. Further, venue is proper because Defendant

conducts substantial business in this forum, directly or through intermediaries,

including: (i) at least a portion of the infringements alleged herein; and (ii) regularly

doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in

Massachusetts and this District.

III.      INFRINGEMENT
                                           2
          Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 3 of 23




      A.      Infringement of the ‘067 Patent

           6. On November 20, 2007, U.S. Patent No. 7,299,067 (“the ‘067 patent”,

      attached as Exhibit A) entitled “Methods and Systems for Managing the Provision

      of Training Provided Remotely Through Electronic Data Networks to Users of

      Remote Electronic Devices” was duly and legally issued by the U.S. Patent and

      Trademark Office. Riggs owns the ‘067 patent by assignment.

           7. The ‘067 patent relates to a novel and improved methods and systems for

      providing and managing training remotely.

           8. Cengage maintains, operates, and administers online and software based

      training   platforms, products and services that facilitate remote training that

      infringes one or more claims of the ‘067 patent, including one or more of claims 1-

      18, literally or under the doctrine of equivalents. Defendant put the inventions

      claimed by the ‘067 Patent into service (i.e., used them); but for Defendant’s

      actions, the claimed-inventions embodiments involving Defendant’s products and

      services would never have been put into service. Defendant’s acts complained of

      herein caused those claimed-invention embodiments as a whole to perform, and

      Defendant’s procurement of monetary and commercial benefit from it.

           9. Support for the allegations of infringement may be found in the following

      preliminary table:

Claim 1




                                              3
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 4 of 23




                              4
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 5 of 23




                              5
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 6 of 23




                              6
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 7 of 23




                              7
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 8 of 23




                              8
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 9 of 23




                              9
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 10 of 23




                              10
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 11 of 23




                              11
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 12 of 23




                              12
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 13 of 23




                              13
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 14 of 23




                              14
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 15 of 23




                              15
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 16 of 23




                              16
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 17 of 23




                              17
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 18 of 23




                              18
Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 19 of 23




                              19
         Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 20 of 23




These allegations of infringement are preliminary and are therefore subject to change.

   10. Cengage has and continues to induce infringement. Cengage has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., payment products and services that facilitate

purchases from a vendor using a bridge computer) such as to cause infringement of one or more

of claims 1–18 of the ‘067 patent, literally or under the doctrine of equivalents. Moreover,

Cengage has known or should have known of the ‘067 patent and the technology underlying it

from at least the date of issuance of the patent.

   11. Cengage has and continues to contributorily infringe. Cengage has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues
                                                    20
              Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 21 of 23




to do so, on how to use its products and services (e.g., payment products and services that facilitate

purchases from a vendor using a bridge computer) and related services such as to cause

infringement of one or more of claims 1–18 of the ‘067 patent, literally or under the doctrine of

equivalents. Moreover, Cengage has known or should have known of the ‘067 patent and the

technology underlying it from at least the date of issuance of the patent.

       12. Cengage has caused and will continue to cause RIGGS damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ‘067 patent.

       IV.      JURY DEMAND

             RIGGS hereby requests a trial by jury on issues so triable by right.

       V.       PRAYER FOR RELIEF

WHEREFORE, RIGGS prays for relief as follows:

  a.         enter judgment that Defendant has infringed the claims of the ‘067 patent through Cengage

             payment links;

 b.          award RIGGS damages in an amount sufficient to compensate it for Defendant’s

             infringement of the ‘067 patent in an amount no less than a reasonable royalty or lost

             profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

             § 284;

  c.         award RIGGS an accounting for acts of infringement not presented at trial and an award

             by the Court of additional damage for any such acts of infringement;

 d.          declare this case to be “exceptional” under 35 U.S.C. § 285 and award RIGGS its attorneys’

             fees, expenses, and costs incurred in this action;




                                                      21
      Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 22 of 23




e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award RIGGS such other and further relief as this Court deems just and proper.




                                              22
        Case 1:21-cv-10778-LTS Document 1 Filed 05/12/21 Page 23 of 23




                                    Respectfully submitted,
                                    /s/ John T. Martin
                                    John T. Martin, BBO #676344
                                    Michaela M. Weaver, BBO #705985
                                    Limited Appearances as Local Counsel
                                    KJC Law Firm, LLC
                                    1 Exchange Place, 2nd Level
                                    Worcester, MA 01608
                                    jmartin@kjclawfirm.com
                                    mweaver@kjclawfirm.com
                                    (617) 720-8447


                                    Ramey & Schwaller, LLP
                                    Attorneys for Riggs Technology Holdings, LLC


                                    /s/ William P. Ramey, III
                                    William P. Ramey, III (Pro Hac Vice anticipated)
                                    Texas State Bar No. 24027643
                                    5020 Montrose Blvd., Suite 800
                                    Houston, Texas 77006
                                    (713) 426-3923 (telephone)
                                    (832) 900-4941 (fax)
                                    wramey@rameyfirm.com

                                    /s/ Jeffrey Kubiak
                                    Jeffrey Kubiak (Pro Hac Vice anticipated)
                                    Texas State Bar No. 24028470
                                    5020 Montrose Blvd., Suite 800
                                    Houston, Texas 77006
                                    (713) 426-3923 (telephone)
                                    (832) 900-4941 (fax)
                                    jkubiak@rameyfirm.com



Date: May 12, 2021




                                      23
